Citation Nr: 1628833	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-06 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a timely substantive appeal was filed as to the September 2008 rating decision, which denied service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from November 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and January 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The January 2010 decision was a letter informing the Veteran that his substantive appeal in this matter was untimely.

The Veteran was scheduled to appear at the St. Petersburg RO for a personal hearing before a Veterans Law Judge in September 2015; however, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran filed a timely notice of disagreement following a September 2008 rating decision denying service connection for a low back disability.  On June 26, 2009, he was provided notice of the statement of the case, which informed him that he had 60 days to perfect his appeal.

2.  A substantive appeal with respect to the claim of service connection for a low back disability, via a VA-Form 9, was received by the RO on December 18, 2009.


CONCLUSION OF LAW

The Veteran did not submit a timely substantive appeal with regard to the September 2008 rating decision, which denied entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue decided herein, the duty to notify and assist provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply, as the relevant facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to the timeliness requirements for filing of a substantive appeal.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive).

An appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

38 C.F.R. § 20.202 states that a substantive appeal consists of a properly completed Form 9 or correspondence containing the necessary information, indicating that these are alternative criteria for meeting the requirements for filing a valid substantive appeal.  The 'necessary information' consists of specific arguments relating to errors of facts or law made by the AOJ in reaching the determination being appealed, and the arguments made are to be construed liberally.  Id.; see also Ortiz v. Shinseki, 23 Vet. App. 353, 357 (2010) (substantive appeal statute places burden on claimant to expand upon initial disagreement with RO decision by setting forth, however inartfully, a particular theory of error for the Board to decide).  Id. at 360 (upholding Board's finding of lack of valid substantive appeal where communication did not indicate why the denial of the claim might be erroneous, dispute any finding of fact made by the RO decision, include even the vaguest outline of error for the Board to address, or reference any argument made in prior correspondence during the claim).

The substantive appeal must be filed with the VA office from which an appellant received notice of the determination being appealed.  See 38 C.F.R. § 20.300 (2015).  An appellant must file the substantive appeal within 60 days from the date the statement of the case is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. § 20.302(b).

The period for filing a substantive appeal may be extended for good cause.  The request for such an extension must be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal or the response to the supplemental statement of the case.  38 C.F.R. § 20.303 (2015).  Proper completion and filing of a substantive appeal are the last actions an appellant needs to take to perfect an appeal.  38 C.F.R. § 20.202.  Ordinarily, if an appellant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he is statutorily barred from appealing the RO decision.  38 U.S.C.A. §§ 7105(a), (d)(3), 7108.

In this matter, the RO denied entitlement to service connection for a low back disability in a September 2008 rating decision.  The Veteran was notified of this decision and of his appellate rights by letter dated September 29, 2008.  He submitted a timely NOD with the September 2008 decision.  A SOC was issued in June 26, 2009.  A substantive appeal, via a VA Form 9, was received on December 18, 2009.  Therefore, the substantive appeal was received over five months after the issuance of the June 26, 2009 SOC.  As it was not received within 60 days of the SOC, it is not timely.  See 38 C.F.R. § 20.204.  The substantive appeal is also not timely as to the September 2008 rating decision, as it was received more than fourteen months after the mailing of that decision on September 29, 2008.  Therefore, the September 2008 rating decision denying entitlement to a low back disability became final.  38 U.S.C.A. § 7105.

As noted in the February 2010 SOC, review of the claims file suggests that the Veteran submitted an Optional Appeal Hearings Form, which was received on July 14, 2009.  To the extent that the Veteran is contending the Optional Appeal Hearings Form should be accepted as a timely substantive appeal in this matter, the Board observes that the form specifically states, "this form cannot be accepted in lieu of a VA Form 9 to perfect your appeal."  Moreover, as described above, 38 C.F.R. § 20.202 states that a substantive appeal consists of a properly completed Form 9 or correspondence containing the necessary information, indicating that these are alternative criteria for meeting the requirements for filing a valid substantive appeal.  The Optional Appeal Hearing Form was unsigned and did not include any 'necessary information' consisting of specific arguments relating to errors of facts or law made by the AOJ in reaching the determination being appealed.  38 C.F.R. § 20.202; see also Ortiz, 23 Vet. App. at 357.  Thus, despite a liberal interpretation of the document, the Board finds it may not be accepted as a timely substantive appeal in this matter.

In the June 2016 appellate brief presentation, the Veteran's representative noted the Veteran's contention that he requested a decision review officer hearing (DRO) prior to the issuance of the June 2009 SOC, and one was not provided.  See also the Veteran's NOD dated January 2010.  He therefore asserts that he should be afforded leniency in the timely filing of a substantive appeal.  Id.  However, although the Veteran requested a DRO hearing in February 2009, the Veteran, through his representative, withdrew his request for a hearing in May 2009, prior to the issuance of the SOC.  Accordingly, this argument lacks merit.

Additionally, in the June 2016 appellate brief presentation, the Veteran's representative also raises the argument that, because the Veteran's local representative was not afforded an additional opportunity to review the file after the Veteran withdrew his request for a Board hearing in September 2015, there was a procedural error in this case.  However, while the local representative was not able to re-review the claims file, as requested in March 2012, this did not prejudice the Veteran.  The Veteran's claims file was reviewed in depth by his national representative, who was afforded the opportunity to review the evidence and discuss the appeal with the Veteran, if necessary, prior to returning the claims file to the Board for adjudication.

The Board recognizes that the actions of the RO or the Board may constitute waiver of the untimeliness of a VA Form 9.  Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).  This usually occurs when the RO or the Board continues to process a claim notwithstanding the untimeliness of the form.  In this matter, after receiving the untimely December 2009 substantive appeal from the Veteran, the RO sent a January 2010 letter to the Veteran explaining its determination that the substantive appeal was not timely and informing him that he could appeal the decision that his substantive appeals were not timely filed.  As a result, the Board finds that VA has not waived any objections to the timeliness of the Veteran's substantive appeal.

The Board has also considered whether equitable tolling is for application in this matter.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that equitable tolling applies when a claimant shows:  (1) an extraordinary circumstance; (2) that it caused an inability to file during the requested tolling period; and, (3) diligence during the requested tolling period.  Checo v. Shinseki, 748 F.3d 1373 (Fed. Cir. 2014).  If shown, the "clock stops" and the requested period is not counted against the time-period for filing.  Id.

After a review of the record, the Board finds that equitable tolling is not for application in this case.  The Veteran has not asserted that he was incapable of handling his own affairs, or that any extraordinary circumstance occurred, which would have prohibited him from diligently pursuing his appeal.  The Veteran's allegations simply do not demonstrate any circumstances that existed beyond his control and that prevented him from filing a timely substantive appeal.  All necessary instructions as to how to complete the appeal to the Board were contained in the VA Form 9 and in the letter sent with the June 2006 SOC.  The letter also informed the Veteran that if he failed to file an appeal or a request for more time before the time limit for filing an appeal expired, his cases would be closed.  Where a claimant has been thus informed and has not received a communication from his representative regarding the filing of a substantive appeal, a diligent claimant should either submit a substantive appeal for himself or confirm with his representative that an appeal is being timely filed.  As the Veteran did not pursue his rights diligently, the Board will not equitably toll the time period for filing the substantive appeal.

Accordingly, the Board concludes that a timely substantive appeal of the September 2008 rating decision was not received.  Therefore, the Board must find that the Veteran did not perfect a timely appeal, and the appeal must be dismissed.


ORDER

The appeal of the finding that a substantive appeal was not timely filed with respect to the September 2008 rating decision, which denied service connection for a low back disability, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


